DECISION AND JUDGMENT ENTRY
This court sua sponte places this matter on the accelerated calendar. Appellant argues that the trial court erred in sentencing him to the maximum sentence.  We find appellant's first assignment of error not well-taken for the reason that the trial court made the appropriate findings in accordance with R.C. 2929.11, R.C. 2929.12, and R.C. 2929.14, and that such findings were supported by the record.  See State v.Edmonson (1999), 86 Ohio St.3d 324.
Appellant's second assignment of error is also found not well-taken on the basis that the transcript from the sentencing hearing clearly shows that the trial court considered the relevant factors and statutory provisions in determining appellant's sentence, regardless of the trial court's reference in its judgment entry to an obviously erroneous statutory section.
The judgment of the trial court is affirmed at appellant's costs.
  __________________________________  Richard W. Knepper, P.J.
James R. Sherck, J., Mark L. Pietrykowski, J., JUDGES CONCUR.